Citation Nr: 0100016	
Decision Date: 01/02/01    Archive Date: 01/11/01

DOCKET NO.  97-20 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a higher initial evaluation for post-
traumatic stress disorder, rated 50 percent disabling from 
July 19, 1996, and 70 percent disabling from December 16, 
1998.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  



REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel
INTRODUCTION

The veteran had active military service from July 1940 to 
August 1945.  He was a prisoner of war of the German 
government from March 1943 to May 1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 and later rating 
decisions by the Newark, New Jersey Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The March 1997 
rating decision granted service connection for post-traumatic 
stress disorder and rated the disorder as 50 percent 
disabling, effective from July 19, 1996.  A May 1997 rating 
decision denied entitlement to a total compensation rating 
based on individual unemployability.  An August 1999 rating 
decision by the RO in New York, New York increased the 
disability evaluation of the veteran's service-connected 
post-traumatic stress disorder from 50 percent to 70 percent, 
effective from December 16, 1998.  

In his substantive appeal, the veteran requested a personal 
hearing before a traveling member of the Board at the RO.  
The veteran was scheduled for this hearing in January 2000 
but failed to report without good cause being shown.  Thus, 
no further hearings have been scheduled and the Board must 
proceed with the consideration of the veteran's appeal.  
38 C.F.R. §§ 20.704, 20.1304 (2000).  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.  

2.  Based on the evidence prior to December 16, 1998, the 
veteran's post-traumatic stress disorder was productive of no 
more than considerable social and industrial impairment, and 
no more than occupational and social impairment with reduced 
reliability and productivity.  

3.  Since December 16, 1998, the veteran has been 
demonstrably unable to obtain or retain employment due to his 
service-connected post-traumatic stress disorder.  

4.  The veteran's claim of entitlement to a total 
compensation rating based on individual unemployability was 
received on April 28, 1997.  

5.  In addition to post-traumatic stress disorder, service 
connection is in effect for irritable bowel syndrome and for 
tinnitus, each rated 10 percent disabling.  Prior to December 
16, 1998, the veteran's combined service-connected evaluation 
was 60 percent.  

6.  The veteran has a high school equivalency diploma and 
occupational experience as an operating engineer.  Because of 
disability, he last worked full time in March 1980.  

7.  Prior to December 16, 1998, the veteran's service-
connected disabilities were not sufficiently severe as to 
preclude him from securing or following any type of 
substantially gainful employment consistent with his 
education and occupational background.  


CONCLUSIONS OF LAW

1.  A rating in excess of 50 percent for post-traumatic 
stress disorder prior to December 16, 1998, is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2000).  

2.  A rating of 100 percent for post-traumatic stress 
disorder from December 16, 1998, is warranted.  38 U.S.C.A. 
§§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.132, Diagnostic 
Code 9411 (1996).  

3.  There is no legal entitlement to a total compensation 
rating based on individual unemployability, effective from 
December 16, 1998.  38 C.F.R. § 4.16(a) (2000).  

4.  The criteria for a total compensation rating based on 
individual unemployability prior to December 16, 1998, have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required in order to comply with the Veterans 
Claims Assistance Act of 2000, Pub.L. No. 106-475, 114 Stat. 
2096.  

Factual Background

The record shows that the veteran spent 25 months as a 
prisoner of war in Germany and during that time suffered from 
moderately severe malnutrition.  On his initial post service 
VA examination in October 1996, he described his history as a 
POW and stated that he was unable to watch TV documentaries 
about World War II and that he had dreams and nightmares of 
his past war experiences.  A mental status examination 
revealed a hypervigilant, agitated, anxious individual who 
reportedly had difficulty with the examination.  His mood and 
affect were depressed, and he admitted to frequent suicidal 
ideation during the time that he was a prisoner.  He gave a 
long history of increased startle response and of intrusive 
memories of his POW experiences, as well as dreams and 
nightmares.  His recent and remote memory was impaired by 
depression.  His insight was superficial, but his judgment 
fair.  The diagnosis on Axis I was post-traumatic stress 
disorder; no diagnosis was entered on Axis II.  His Global 
Assessment of Functioning (GAF) score on Axis V was 34.  The 
Global Assessment of Functioning is a scale reflecting the 
"'psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.'"  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th 
ed. 1994) (DSM-IV)).  

On a social survey for a VA POW protocol examination in 
October 1996, a VA social worker described the veteran as 
neatly, cleanly and casually dressed.  He was noted to be 
both pleasant and friendly and to exhibit a fondness for 
telling stories of his years of a POW.  He was also noted to 
be an insulin-dependent diabetic, legally blind, and to be 
post a left hip replacement in October 1995.  The veteran 
reported that he had a brother and a sister that he tried to 
call every day and that he had been married to his wife for 
43 years.  He related difficulties in establishing stable 
employment immediately following his service but noted that 
he eventually found employment in the construction industry 
and had been able to function adequately in that area.  He 
said that he was an active member of the American Ex-POW 
Organization both on the local and state level.  On 
evaluation, his presentation to the world at large was said 
to be pleasant and cooperative, and it was observed that he 
was well known for telling stories of his POW experience.  
The veteran reported that he demonstrated a startle response, 
heightened irritability and a hypervigilance "towards right."  
The veteran also reported that he slept with a switchblade 
knife near his bed.  

In March 1997, the RO granted service connection for post-
traumatic stress disorder, effective from July 19, 1996, and 
assigned an initial rating of 50 percent.  Service connection 
was also established at that time for irritable bowel 
syndrome and tinnitus, rated 10 percent and noncompensably 
disabling, respectively.  His combined service-connected 
evaluation was 60 percent, effective from July 19, 1996.  

On April 28, 1997, the veteran's application for increased 
compensation based on individual unemployability (VA Form 21-
8940) was received.  The veteran reported that his service-
connected post-traumatic stress disorder, irritable bowel 
syndrome and tinnitus prevented him from securing or 
following any substantial gainful employment.  He reported 
that because of disability, he last worked in 1980 and that 
he had had prior occupational experience as an operating 
engineer.  The veteran also reported that he had a high 
school equivalency diploma and had not tried to obtain any 
employment since March of 1980.  

On a VA psychiatric examination in August 1997, the veteran 
reported combat service in World War II and stated that he 
saw multiple people wounded and killed.  He said he was 
mistreated as a POW.  He described his work history following 
service and stated that he became involved with the 
construction industry, becoming a member of a local union.  
He worked with the union for 27 years and retired at age 62.  
On mental status examination, the veteran was noted to be 
casually dressed.  He had good eye contact and was 
cooperative with the interviewer.  Speech was of normal rate 
and tone.  Thought process was logical and organized but 
tangential at times.  The veteran denied any delusions or 
ideas of reference.  He denied auditory or visual 
hallucinations.  He described his mood as discontented, 
especially with his marriage and everything else.  His affect 
was congruent with his mood.  He denied suicidal or homicidal 
ideation.  His impulse control was fair.  He did have 
frequent outbursts at his wife during the interview.  He was 
awake, alert and oriented to person, place and time.  His 
memory was fairly intact "per interview."  His ability to 
abstract proverbs and generalize was intact.  The Axis I 
diagnoses were post-traumatic stress disorder by history, and 
dysthymia.  The veteran's GAF on Axis V was assessed as 70 
out of 100.  

On a contemporaneous audiological examination in August 1997, 
the veteran reported chronic tinnitus in the right ear and an 
intermittent tinnitus in the left ear.  The veteran expressed 
the belief that his tinnitus had a moderate impact on his 
lifestyle, causing some loss of attention and irritation.  

On a gastrointestinal examination in August 1997, the veteran 
related a history of constipation alternating with diarrhea.  
His current weight was noted to be 157 pounds and his maximum 
weight during the previous year was reported to be 
180 pounds.  There was no anemia, malnutrition or nausea.  
The abdomen was soft and non-tender with active bowel signs.  
There was slight discomfort on the left lower quadrant on 
palpation of the abdomen.  There were increased borborygmi 
and increased bowel sounds.  Irritable bowel syndrome was the 
pertinent diagnosis.  

VA clinical records received in May 1998 include the 
discharge summaries of the veteran's VA hospitalization in 
July 1996, June 1997, and for a period of hospitalization 
beginning in late December 1997.  On his July 1996 
hospitalization, the veteran was admitted for temporary care 
due to the absence of a caretaker at home.  His past medical 
history was noted to include diabetes mellitus, peripheral 
neuropathy, multiple pneumonias, degenerative joint disease, 
upper gastrointestinal bleeding, hip replacement and 
fractures of the right ankle, right elbow and ribs.  He was 
hospitalized in June 1997, when a syncopal episode during 
which time he had fallen and struck his head the day 
previously was noted.  Physical examination on admission 
included examination of the abdomen, which was described as 
soft, non-tender, and non-distended with positive bowel 
sounds.  The veteran was evaluated and treated for a heart 
arrhythmia, as well as for diabetes mellitus.  Discharge 
diagnoses included paroxysmal supraventricular tachycardia, 
diabetes mellitus, chronic obstructive pulmonary disease, 
degenerative joint disease, hypothyroidism, diabetic 
retinopathy, upper gastrointestinal bleed, and multiple 
pneumonias.  His most recent hospitalization, beginning in 
late December 1997, followed a hip fracture.  He underwent a 
right total hip arthroplasty and was transferred to 
rehabilitation services.  During his rehabilitation, he 
developed a urinary tract infection.  Otherwise, his stay was 
indicated to be somewhat difficult due to his poor vision.  
It was reported that he was able to perform most of his 
functions adequately, with the big limitation being his 
inability to see adequately.  

On a VA psychiatric examination on December 16, 1998, the 
veteran reported that he suffered from diabetes and had 
multiple medical complications as a result.  He denied any 
past psychiatric hospitalization or use of prescribed 
psychotropic medications.  He also denied any history of 
outpatient treatment; however, the examiner observed that the 
veteran's report of history was questionable given that he 
appeared to suffer from senile dementia.  The veteran said 
that he had retired at age 62 after working a number of jobs 
as a laborer in the construction field.  He said that he was 
laid off a number of these jobs either due to winter or due 
to conflicts with his supervisors.  He was noted to appear to 
be quite close to his wife and to have relationships with 
three of his siblings.  It was observed that the veteran was 
somewhat older looking than his stated age of 81, and that he 
obviously suffered from serious physical decline, which was 
no doubt related to his diabetic condition.  It was further 
observed that the veteran was quite friendly and talkative, 
although tending to ramble on and on and often giving 
responses that were tangential to the question asked.  He was 
noted to have presented to the interviewer casually dressed 
and displaying "okay grooming and hygiene."  He spoke in a 
soft clear voice tone at an average rate of speed.  His 
vocabulary was adequate, and although his speech was logical, 
it was frequently not focused and the veteran seemed to have 
difficulty comprehending the questions asked of him.  On 
mental status examination the veteran was alert and oriented 
for person, place and situation; however, he had some 
difficulty with time.  He had difficulty describing his 
general mood but voiced displeasure at the attitude of some 
veterans towards nurses.  He described his appetite as good 
and stated that he was a light sleeper but able to get to 
sleep and receive adequate rest.  

The veteran described his concentration as okay.  His long-
term memory appeared relatively good and he was able to 
recall 2 out of 3 items on a simple test of short-term 
memory.  He denied suicidal ideation or intent.  He admitted 
to homicidal ideation but denied intent.  The examiner 
observed that it appeared that the veteran's wife was taking 
care of him prior to his hospitalization and that given the 
veteran's debilitated state and his wife's recent compromise 
in health, perhaps the veteran would not be able to return 
home to live following discharge from VA hospitalization and 
that he might require nursing care on a continuous basis.  
The veteran described his military experiences as a POW and 
further described his military service fondly, stating that 
he would "reenlist in a hurry."  The veteran expressed 
thoughts on his current state of health in depth and seemed 
to relate his experiences in the war and as a POW with his 
current situation.  The examiner reported that it was 
impossible to conduct an accurate assessment of the veteran's 
post-traumatic stress disorder symptoms due to his great 
difficulty understanding abstract questions related to the 
examination.  He noted that the veteran displayed a 
propensity during the interview to be preoccupied with the 
war and being a POW.  The examiner concluded that it was 
apparent that the veteran displayed features of dementia.  He 
noted that while perhaps he continued to suffer from post-
traumatic stress disorder, it was impossible to do a complete 
and accurate assessment of his post-traumatic stress disorder 
symptoms due to dementia.  The examiner added that it was 
important to note that the veteran appeared to be grossly 
impaired in his day-to-day functioning.  Not only did he have 
dementia, but he also suffered from serious medical 
complications including diabetes, cataracts, tinnitus and 
general difficulty with mobility.  The veteran appeared to be 
essentially legally blind, had great difficulty getting 
himself from place to place, and appeared to be quite 
helpless to take care of all but the most basic needs.  
Axis I diagnoses were dementia, and chronic post-traumatic 
stress disorder (by history).  His GAF score was assessed as 
40, which was felt to represent major impairment of 
functioning.  

Analysis

A.  Increased rating for post-traumatic stress disorder

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  Separate 
diagnostic codes identify the various disabilities.  The VA 
has a duty to acknowledge and consider all regulations, which 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2 (2000).  The requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete, or inaccurate 
report, and to enable the VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath at 594.  

At the outset, the Board notes that the rating criteria used 
to determine the severity of the veteran's post-traumatic 
stress disorder were amended on November 7, 1996, during the 
pendency of this appeal.  The record shows that the veteran 
has been apprised of the new criteria and its effect on his 
claim for a higher rating.  Thus, he will not be prejudiced 
by the Board's considering the new criteria in this decision.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In determining which version of the regulations to apply to 
the facts of this case, the Board notes that the United 
States Court of Appeals for Veterans Claims (Court) has held 
that where the laws or regulations change after a claim has 
been filed to reopen, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary of VA 
(Secretary) to do so and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  In this 
instance, neither Congress nor the Secretary has directed 
which regulations are to be applied under the circumstances 
of this case.  Accordingly, the version most favorable to the 
appellant controls.  

Under the old criteria, in evaluating impairment resulting 
from psychiatric disorders, social inadaptability was to be 
evaluated only as it affected industrial inadaptability.  The 
principal of social and industrial adaptability, the basic 
criteria for rating disability for mental disorders, 
contemplated those abnormalities of conduct, judgment and 
emotional reactions that impaired earning capacity.  
38 C.F.R. § 4.129 (1996).  The severity of disability was 
based upon actual symptomatology, as it affected social and 
industrial adaptability.  Two of the most important 
determinants of the disability were time lost from gainful 
employment and decrease in work efficiency.  The VA was not 
to underevaluate the emotionally sick veteran with a good 
work record or overevaluate his or her condition on the basis 
of a poor work record not supported by the psychiatric 
disability picture.  It was for that reason that significant 
emphasis was placed upon the full report of the examiner that 
was descriptive of actual symptomatology.  The record of the 
history and complaints was only preliminary to the 
examination.  The objective findings and the examiner's 
analysis of the symptomatology were the essentials.  
38 C.F.R. § 4.130 (1996).  

When evaluating a mental disorder under the new criteria, the 
rating agency must consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency must assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  When evaluating the level of disability for the 
mental disorder, the rating agency is to consider the extent 
of social impairment but may not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2000).  

The veteran currently has a 70 percent rating for post-
traumatic stress disorder, effective from December 16, 1998.  
The disability evaluation for this disorder was 50 percent 
from July 19, 1996, through December 15, 1998.  Prior to 
November 7, 1996, a 50 percent rating was warranted when the 
ability to establish and maintain effective or favorable 
relationships was considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  A 70 percent rating was 
warranted when the claimant's ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired, and the psychoneurotic symptoms were of 
such severity and persistence that there was severe 
impairment in the ability to obtain and retain employment.  A 
100 percent rating was warranted when the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; or there 
were totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior, or the veteran was demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (effective prior to November 7, 1996).  

In Johnson v. Brown, 7 Vet. App. 95 (1994), the Court held 
that the veteran need only satisfy any one of the three 
independent criteria of 38 C.F.R. § 4.132, Diagnostic 
Code 9411, in order to receive a 100 percent rating.  

Effective November 7, 1996, a 50 percent rating is warranted 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
Flattened affect; circumstantial, circumlocutory, or 
stereotype speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances or 
motivation in mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 
70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as:  Suicidal ideations; 
obsessional rituals that interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted where there 
is total occupational and social impairment, due to such 
symptoms as:  Gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting oneself 
or others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. Part 4, Diagnostic Code 9411 (effective November 7, 
1996).  

A review of the evidence summarized above shows that in 
October 1996, the veteran was provided a social survey which 
disclosed that he was retired, disabled and blind.  It was 
noted that the veteran had been an active member of a service 
organization, had maintained relatively stable employment 
prior to his retirement and had a good relationship with his 
family members.  There was no evidence that the veteran had 
neglected his personal appearance and hygiene.  He presented 
to his examiner as pleasant and cooperative, although it was 
noted that he exhibited heightened irritability and 
hypervigilance.  The industrial history obtained showed that 
the veteran's employment was terminated by normal retirement 
and not as a result of post-traumatic stress disorder 
symptomatology.  On mental status examination in October 
1996, the veteran demonstrated agitation, hypervigilance and 
anxiety, as well as depressed mood and affect.  There was, 
however, no formal thought disorder and no current suicidal 
or homicidal thought.  Although his judgment was noted to be 
unimpaired, recent and remote memory was to some extent 
impaired as a result of depression.  

When examined in August 1997, the veteran's employment 
history again revealed that he had worked as a labor union 
member for 27 years prior to his retirement.  In essence, the 
record failed to demonstrate that the veteran's social 
impairment affected his industrial adaptability or that he 
had significant employment disruption as a result of his 
post-traumatic stress disorder.  Clinical evidence on file 
prior to the veteran's most recent examination in December 
1998 showed no evidence of any significant thought disorder, 
problem with socialization, or history of chronic 
irritability or temper outbursts exclusive of possible 
marital discord.  

The veteran was assigned a GAF score of 34 on VA examination 
in October 1996 but his GAF score less than a year later was 
70.  A GAF score of 34 is consistent with some impairment in 
reality testing or communication or major impairment in 
several areas such as work or school, family relations, 
judgment, thinking or mood.  A GAF score of 70 is consistent 
with some mild symptoms or some difficulty in social, 
occupational or school functioning but the person is 
generally functioning pretty well with some meaningful 
interpersonal relationships.  After considering the GAF 
scores noted in light of the entire evidence of record, the 
Board finds that prior to the veteran's VA examination in 
December 1998, he was not shown to have post-traumatic stress 
disorder symptoms and related impairment that more nearly 
approximated the criteria for a 70 percent evaluation under 
either the old or new rating criteria.  38 C.F.R. § 4.7.  

When examined on December 16, 1998, the veteran reported for 
the first time that during the period he was employed as a 
union laborer in the construction industry, he experienced 
conflict with his supervisors that resulted in disruption in 
his employment.  His grooming and appearance, which had 
previously been observed to be neat and clean, were now 
characterized as only "okay."  While he continued to be 
friendly and talkative, his speech was now indicated to be 
more tangential than previously and less focused or relevant 
than previously noted.  In addition, he displayed difficulty 
with comprehension and a greater propensity to preoccupation 
with his wartime experiences.  The veteran's GAF score was 
assessed as 40, and it was felt that he now demonstrated 
major impairment of functioning.  

Based on the most recent clinical evidence, the Board finds 
that the veteran's psychiatric symptomatology as reflected on 
the VA examination in December 1998 showed a significant 
increase in severity.  While it was noted that the veteran's 
post-traumatic stress disorder symptoms were difficult to 
assess clinically due to coexisting features of dementia, the 
Board is precluded from differentiating between the 
symptomatology attributable to nonservice-connected dementia 
and that attributable to his service-connected post-traumatic 
stress disorder in the absence of medical evidence making 
such a distinction.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998).  In this case, the VA examiner in December 
1998 made no differentiation between the social and 
industrial impairment stemming from the veteran's service-
connected post-traumatic stress disorder and his nonservice-
connected dementia.  Indeed, he indicated distinguishing the 
post-traumatic stress disorder symptomatology in the 
veteran's case was impossible.  Thus, the Board must consider 
all psychiatric symptoms as part and parcel of the veteran's 
service-connected disability in evaluating his current 
impairment.  

A GAF score of 40 according to DSM-IV, which is adopted by VA 
at 38 C.F.R. §§ 4.125 and 4.126 (2000), indicates that the 
veteran is "unable to keep a job," which in turn means that 
he's entitled to a 100 percent schedular rating for post-
traumatic stress disorder.  In consideration of the foregoing 
and in light of the veteran's examination on December 16, 
1998, the Board finds that the medical evidence shows that 
the veteran's post-traumatic stress disorder manifested 
itself on that examination to a degree sufficient to warrant 
a 100 percent rating under the old rating criteria, which is 
more favorable in this instance.  

B.  Individual Unemployability from December 16, 1998

A total compensation rating based on individual 
unemployability may be assigned where the schedular rating is 
less than total when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disability.  See 38 C.F.R. § 4.16(a).  Under the 
provisions of 38 C.F.R. § 4.16(a), a total compensation 
rating based on individual unemployability may only be 
assigned where the veteran is not in receipt of a total 
schedular rating.  In addition, if a veteran is found to be 
totally disabled under the rating schedule, the issue of 
entitlement to a total compensation rating based on 
individual unemployability under 38 C.F.R. § 4.16(a) is moot.  
See VAOPGCPREC 6-99, 64 Fed. Reg. 52,375 (1999).  

The Court has held that in cases where the law is dispositive 
of the claim, the claim should be denied because of lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995) (table).  In view of the fact that a 100 percent 
schedular rating is being assigned for the veteran's service-
connected post-traumatic stress disorder, the Board finds 
that the veteran's claim of entitlement to a total 
compensation rating based on individual unemployability, on 
and after December 16, 1998, is without legal merit and must 
be denied.  Id.  

C.  Individual Unemployability prior to December 16, 1998

Finally, the Board is of the opinion that a total 
compensation rating based on individual unemployability was 
not warranted prior to December 16, 1998.  The veteran's 
claim of entitlement to a total compensation rating based on 
individual unemployability was received in April 1997.  
Service connection was in effect at that time for post-
traumatic stress disorder, irritable bowel syndrome, and 
tinnitus, but at all times material to this issue, the 
veteran's combined service-connected rating did not exceed 60 
percent.  Thus, his nonservice-connected disabilities could 
be considered in determining whether entitlement to a total 
compensation rating based on individual unemployability was 
warranted.  See 38 C.F.R. § 4.16(a).  The record makes 
abundantly clear that while his post-traumatic stress 
disorder and other service-connected disabilities were 
significantly disabling, his nonservice-connected disorders, 
especially the complications of his diabetes, were the true 
source of his unemployability prior to December 16, 1998.  It 
follows that his claim of entitlement to a total compensation 
rating based on individual unemployability prior to that date 
must be denied.  The evidence is not so evenly balanced as to 
raise doubt concerning any material issue.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

A rating in excess of 50 percent for post-traumatic stress 
disorder from July 19, 1996, to December 16, 1998, is denied.  

A 100 percent rating for post-traumatic stress disorder is 
granted, effective from December 16, 1998, subject to 
controlling regulations governing the payment of monetary 
benefits.  

A total rating based on individual unemployability due to 
service-connected disabilities is denied.  



		
	WILLIAM W. BERG
	Acting Veterans Law Judge
	Board of Veterans' Appeals







